 



 

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

FXCM INC.

 

Dated as of June 21, 2012

 

 

 

 

Table of Contents

 

      Page         ARTICLE I   DEFINITIONS AND OTHER MATTERS Section 1.1  
Definitions 1 Section 1.2   Definitions Generally 3         ARTICLE II  
REGISTRATION RIGHTS         Section 2.1   Shelf Registration. 4 Section 2.2  
Incidental Registration. 5 Section 2.3   Non-Affiliate Status 6 Section 2.4  
Holdback Agreements. 7 Section 2.5   Registration Procedures 7 Section 2.6  
Registration Expenses 9 Section 2.7   Indemnification by the Company 10 Section
2.8   Indemnification by Seller 10 Section 2.9   Conduct of Indemnification
Proceedings 10 Section 2.10   Contribution 11 Section 2.11   Other
Indemnification 12 Section 2.12   Participation in Public Offering 12 Section
2.13   Parties in Interest 12 Section 2.14   Mergers, Recapitalizations,
Exchanges or Other Transactions Affecting Registrable Securities 12 Section 2.15
  Acknowledgement Regarding the Company 12         ARTICLE III   MISCELLANEOUS  
      Section 3.1   Term of the Agreement; Termination of Certain Provisions. 12
Section 3.2   Amendments; Waiver 13 Section 3.3   Assignment; Successors 13
Section 3.4   Governing Law 13 Section 3.5   Severability 13 Section 3.6  
Entire Agreement 13 Section 3.7   Counterparts 13 Section 3.8   Remedies 14
Section 3.9   Notices 14 Section 3.10   Specific Performance 15 Section 3.11  
Descriptive Headings 15

 

i

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of June , 2012, by and among FXCM Inc., a Delaware corporation (the
“Company”), and Mr. Matthew Wilhelm and Mr. Dierk Reuter (each, a “Seller” and
together, the “Sellers”).

 

WHEREAS, the Sellers, FXCM UK Merger Limited (“FXCM UK”), FXCM Holding, LLC, and
the Company have entered into the Sale and Purchase Agreement, dated June , 2012
(the “Sale and Purchase Agreement”), wherein the Sellers have agreed to sell
their shares in Lucid Markets Trading Limited, a company incorporated in the
United Kingdom, to FXCM UK, for consideration that, in part, may be exchanged,
pursuant to the Sale and Purchase Agreement and respective Transactional
Documents (as defined in the Sale and Purchase Agreement), for shares of the
Company’s Class A common stock, par value $0.01 per share (the “Class A Common
Stock”); and

 

WHEREAS, the Company desires to provide the Sellers with registration rights
with respect to the Class A Common Stock received pursuant to the Sale and
Purchase Agreement and as they may otherwise hold from time to time.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND OTHER MATTERS

 

Section 1.1           Definitions. Capitalized terms used in this Agreement
without other definition shall, unless expressly stated otherwise, have the
meanings specified in this Section 1.1:

 

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board” means the Board of Directors of the Company.

 

“Class A Common Stock” has the meaning ascribed to such term in the preamble.

 

“Company” has the meaning ascribed to such term in the preamble.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“ Holdback Period” has the meaning ascribed to such term in Section 2.4(a).

 

 

 

 

 

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

 

“Holdback Extension” has the meaning ascribed to such term in Section 2.4(a).

 

“Incidental Registration” has the meaning ascribed to such term in Section
2.2(a).

 

“Indemnified Parties” has the meaning ascribed to such term in Section 2.7.

 

“Other Securities” means any securities of the Company proposed to be included
in such registration by the holders of registration rights granted other than
pursuant to this Agreement.

 

“Permitted Transferee” means any entity wholly owned or controlled by a Seller
that acquires at least 50,000 shares of Registrable Securities (equitably
adjusted for any stock splits, subdivisions, stock dividends, changes,
combinations or the like).

 

 “Public Offering” means an underwritten public offering pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.

 

“Registrable Securities” means shares of Class A Common Stock that may be
delivered pursuant to the Sale and Purchase Agreement and Transaction Documents
(as defined in the Sale and Purchase Agreement). For purposes of this Agreement,
Registrable Securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale by the Sellers shall have been
declared effective under the Securities Act and such Registrable Securities
shall have been disposed of in accordance with such registration statement, (ii)
such Registrable Securities shall have been sold or otherwise distributed
pursuant to Rule 144 (or any successor provision) under the Securities Act or
(iii) cease to be outstanding (or issuable upon exchange).

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company (including, without limitation, all salaries and
expenses of the officers and employees of the Company performing legal or
accounting duties), (vi) reasonable fees and disbursements of counsel for the
Company and customary fees and expenses for independent certified public
accountants retained by the Company, (vii) reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
(viii) in connection with a registration pursuant to Section 2.1 or Section 2.2,
reasonable fees and disbursements of one legal counsel for Sellers participating
in the offering, (ix) fees and expenses in connection with any review by FINRA
of the terms of the offering, (x) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with the registration of securities, if any, (xiii) expenses relating
to any analyst or investor presentations in connection with the registration of
the Registrable Securities, (xiv) fees and expenses payable in connection with
any ratings of the Registrable Securities, including expenses relating to any
presentations to rating agencies.

 

2

 

 

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933 and the rules and
regulations promulgated thereunder.

 

“Seller” means, individually or collectively, as applicable: (i) each person
defined as such in the recitals; (ii) upon the death of any individual Seller,
the executor of such Seller or such Seller’s heirs, devisees, legatees or
assigns; or (iii) upon the disability of any Seller, any guardian or conservator
of such Seller.

 

“Shelf Registration Statement” has the meaning ascribed to such term in Section
2.1(a)(i).

 

“Suspension Period” has the meaning ascribed to such term in Section 2.5(h).

 

Section 1.2           Definitions Generally. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

 

(a)          the word “or” is not exclusive;

 

(b)          the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

(c)          the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(d)          the word “person” means any individual, corporation, limited
liability company, trust, joint venture, association, company, partnership or
other legal entity or a government or any department or agency thereof or
self-regulatory organization; and

 

(e)          all section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.

 

3

 

 

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.1           Shelf Registration.

 

(a)           Subject to the terms and conditions of this Agreement, the Company
shall:

 

(i)          no later than the date that is one month after Completion, file
with the SEC a shelf registration statement on Form S-3 (or, in the event Form
S-3 is unavailable to the Company, Form S-1) pursuant to Rule 415 under the
Securities Act (or any successor provisions) (a “Shelf Registration Statement”)
relating to the offer and sale of all of the Registrable Securities from time to
time in accordance with the methods of distribution elected by such holders
thereof and set forth in the Shelf Registration Statement;

 

(ii)         use commercially reasonable efforts to cause each Shelf
Registration Statement to become effective as soon as practicable after each
such filing;

 

(iii)        use commercially reasonable efforts to maintain in effect,
supplement and amend, if necessary, the Shelf Registration Statement, as
required by the instructions applicable to such registration form or by the
Securities Act; and

 

(iv)        furnish, upon request, to the holders of the Registrable Securities
to which the Shelf Registration relates copies of any supplement or amendment to
such Shelf Registration Statement prior to such supplement or amendment being
used and/or filed with the SEC.

 

(b)          Effective Shelf Registration Statement. (i) If at any time, the
Shelf Registration Statement ceases to be effective, the Company shall use its
best efforts to file and use its commercially reasonable efforts to cause to
become effective a new shelf registration statement (any such shelf registration
statement, hereinafter also a “Shelf Registration Statement”) providing for an
offering to be made on a continuous basis of the Registrable Securities. Such
shelf registration statement shall be filed on Form S-3 or, if Form S-3 is
unavailable to the Company, on Form S-1.

 

(ii)         If, after the Shelf Registration Statement has become effective, it
is interfered with by any stop order, injunction or other order or requirement
of the SEC or other governmental agency or authority, the Company shall use its
commercially reasonable efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment.

 

4

 

 

 

(c)          Suspension of Shelf Registration Statement. If the Company shall at
any time furnish to the holders of Registrable Securities a certificate signed
by any of its authorized officers stating that the Company has pending or in
process a material transaction (including any material bona fide financing) or
development, the disclosure of which would, in the good faith judgment of the
Board, after consultation with its outside counsel, materially and adversely
affect the Company, the Company may postpone the filing (but not the
preparation) of the Shelf Registration Statement for up to forty-five (45) days;
provided, however, that the Company shall not be permitted to postpone
registration pursuant to this Section 2.1(c) more than once in any three hundred
sixty (360) day period. The Company shall promptly give the each holder of
Registrable Securities written notice of any postponement made in accordance
with the preceding sentence.

 

Section 2.2           Incidental Registration.

 

(a)          Requests for Incidental Registration. At any time if the Company
proposes to register any shares of Class A Common Stock under the Securities
Act, except for (i) any registration in connection with a primary offering of
Class A Common Stock by the Company unless the Company proposes in such
registration to register sales of selling stockholders of the Company or (ii)
any other registrations on such form(s) solely for registration of shares of
Class A Common Stock in connection with any employee benefit plan or dividend
reinvestment plan or a merger or consolidation, the Company will give written
notice to the Sellers at least fifteen (15) days prior to the initial filing of
such Registration Statement with the SEC of its intent to file such registration
statement. Upon the written request of any of the Sellers made within twenty
(20) days after any such notice is given (which request shall specify the
Registrable Securities intended to be disposed of by such holder), the Company
will use its commercially reasonable efforts to effect the registration (an
“Incidental Registration”) under the Securities Act of all Registrable
Securities which the Company, as the case may be, has been so requested to
register by the Sellers; provided, however, that if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
Incidental Registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each holder of such
Registrable Securities and, thereupon, (a) in the case of a determination not to
register, the Company shall be relieved of its obligation to register any
Registrable Securities under this Section 2.2 in connection with such
registration (but not from its obligation to pay the expenses incurred in
connection therewith), and (b) in the case of a determination to delay
registration, the Company shall be permitted to delay registering any
Registrable Securities under this Section 2.2 during the period that the
registration of such other securities is delayed.

 

(b)          Priority on Incidental Registration. If the Incidental Registration
includes an underwritten primary offering, and the sole or managing underwriter
of a registration advises the Company in writing that in its opinion the number
of Registrable Securities and other securities requested to be included exceeds
the number of Registrable Securities and other securities which can be sold in
such offering without adversely affecting the distribution of the securities
being offered, the price that will be paid in such offering or the marketability
thereof, the Company will include in such registration the Registrable
Securities and other securities of the Company in the following order of
priority:

 

5

 

  

(i)          first, the greatest number of securities of the Company proposed to
be included in such registration by the Company for its own account and by
holders of Other Securities that have priority over the Incidental Registration
rights granted to holders of Registrable Securities under this Agreement, which
in the opinion of such underwriters can be so sold; and

 

(ii)         second, after all securities that the Company proposes to register
for its own account or for the accounts of holders of Other Securities that have
priority over the Incidental Registration rights under this Agreement have been
included, the greatest amount of Registrable Securities and Other Securities
that are pari passu with Registrable Securities, in each case requested to be
registered by the holders thereof which in the opinion of such underwriters can
be sold in such offering without adversely affecting the distribution of the
securities being offered, the price that will be paid in such offering or the
marketability thereof, ratably among the holders of Registrable Securities
(whether requested to be registered pursuant to Section 2.1 or Section 2.2) and
Other Securities based on the respective amounts of Registrable Securities and
Other Securities held by each such holder.

 

(iii)        Upon delivering a request under this Section 2.2, a Seller will, if
requested by the Company, execute and deliver a custody agreement and power of
attorney in form and substance reasonably satisfactory to the Company with
respect to such Seller’s Registrable Securities to be registered pursuant to
this Section 2.2 (a “Custody Agreement and Power of Attorney”). The Custody
Agreement and Power of Attorney will provide, among other things, that the
Sellers will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates representing such
Registrable Securities (duly endorsed in blank by the registered owner or owners
thereof or accompanied by duly executed stock powers in blank) and irrevocably
appoint said custodian and attorney-in-fact with full power and authority to act
under the Custody Agreement and Power of Attorney on such Seller’s behalf with
respect to the matters specified therein. Such Seller also agrees to execute
such other agreements as the Company may reasonably request to further evidence
the provisions of this Section 2.2.

 

Section 2.3           Non-Affiliate Status. Notwithstanding anything to the
contrary herein, any time that any Seller is eligible to sell Registrable
Securities held by such Seller pursuant to Rule 144(b)(1) under the Securities
Act or, in the case of Registrable Securities that are not “restricted
securities” under Rule 144 under the Securities Act, pursuant to Section 4(1) of
the Securities Act (or, in each case, any successor provision then in effect),
such Seller shall not be entitled to any registration rights pursuant to this
ARTICLE II in respect of such Registrable Securities and the Company shall not
be required to maintain any Shelf Registration in respect of such Registrable
Securities.

 

6

 

 

Section 2.4           Holdback Agreements.

 

(a)          Each Seller agrees that if requested in writing in connection with
an underwritten offering made pursuant to a Registration Statement for which
such Seller has registration rights pursuant to this ARTICLE II by the managing
underwriter or underwriters of such underwritten offering, such holder will not
effect any public sale or distribution of any of the securities being registered
or any securities convertible or exchangeable or exercisable for such securities
(except as part of such underwritten offering), during the period beginning
seven days prior to, and ending 90 days after, the effective date of any such
subsequent underwritten registration (the “Holdback Period”), except as part of
any such underwritten registration (or for such shorter period as to which the
managing underwriter or underwriters may agree, provided that such shorter
period applies equally to all Sellers). If (i) the Company issues an earnings
release or discloses other material information or a material event relating to
the Company occurs during the last 17 days of a Holdback Period or (ii) prior to
the expiration of a Holdback Period, the Company announces that it will release
earnings results during the 16-day period beginning upon the expiration of such
period, then to the extent necessary for a managing or co-managing underwriter
of a registered offering required hereunder to comply with FINRA
Rule 2711(f)(4), the Holdback Period will be extended until 18 days after the
earnings release or disclosure of other material information or the occurrence
of the material event, as the case may be (a “Holdback Extension”).
Notwithstanding the foregoing, no Holdback Period shall apply to any person who
(i) is not an executive officer or director of the Company, a selling
stockholder in such offering and (ii) holds, together with its affiliates, less
than 1% of the then-outstanding Class A Common Stock.

 

Section 2.5           Registration Procedures. In connection with any request by
a Seller that Registrable Securities be registered pursuant to Section 2.1 or
Section 2.2, subject to the provisions of such Sections, the paragraphs below
shall be applicable:

 

(a)          The Company shall as expeditiously as reasonably practicable
prepare and file with the SEC a registration statement on any form for which the
Company then qualifies or that counsel for the Company shall deem appropriate
and which form shall be available for the registration of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use its commercially reasonable efforts to cause such
filed registration statement to become and remain effective for a period of not
less than 40 days.

 

(b)          Prior to filing a registration statement or prospectus or any
amendment or supplement thereto, the Company shall, if requested, furnish to
each Seller of the Registrable Securities covered by such registration statement
copies of such registration statement as proposed to be filed, and thereafter
the Company shall furnish to such Seller such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Seller. The Seller shall
have the right to request that the Company modify any information contained in
such registration statement, amendment and supplement thereto pertaining to such
Seller and the Company shall use its commercially reasonable efforts to comply
with such request, provided, however, that the Company shall not have any
obligation to so modify any information if the Company reasonably expects that
so doing would cause the prospectus to contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

7

 

 

(c)          After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Seller thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Seller holding Registrable Securities covered by such registration
statement of any stop order issued or threatened by the SEC suspending the
effectiveness of such registration statement or any state securities commission
and take all commercially reasonable efforts to prevent the entry of such stop
order or to obtain the withdrawal of such order if entered.

 

(d)          To the extent any “free writing prospectus” (as defined in Rule 405
under the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

 

(e)          The Company shall use its commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Seller holding such Registrable Securities or each
underwriter, if any, reasonably (in light of such member’s intended plan of
distribution) requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company and
do any and all other acts and things that may be reasonably necessary or
advisable to enable such Seller to consummate the disposition of the Registrable
Securities owned by such person, provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.5(e), (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

 

(f)          The Company shall immediately notify each Seller holding such
Registrable Securities covered by such registration statement or each
underwriter, if any, at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Seller or underwriter, if any, and file with the SEC any such
supplement or amendment.

 

8

 

 

(g)          Each Seller registering securities under Section 2.1 or Section 2.2
shall promptly furnish in writing to the Company any information regarding
itself, the distribution of the Registrable Securities as the Company may from
time to time reasonably request and such other information as may be legally
required or advisable in connection with such registration.

 

(h)          Each Seller agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 2.5(f),
such Seller shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Seller’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.5(f), provided, however, that, upon written
notice to each Seller and for a reasonable time specified in the notice but not
exceeding 60 days thereafter or 90 days in any 365 day period (the “Suspension
Period”), the Company may suspend the use or effectiveness of any registration
statement if the Company’s Board reasonably believes that the Company is in
possession of material non-public information, the failure of which to be
disclosed in the prospectus included in the registration statement could
constitute a material misstatement or omission; and, if so directed by the
Company, such Seller or underwriter shall deliver to the Company all copies,
other than any permanent file copies then in such Seller’s possession, of the
most recent prospectus covering such Registrable Securities at the time of
receipt of such notice. If the Company shall give such notice, the Company shall
extend the period during which such registration statement shall be maintained
effective (including the period referred to in Section 2.5(a)) by the number of
days during the period from and including the date of the giving of notice
pursuant to Section 2.5(f) to the date when the Company shall make available to
such Seller a prospectus supplemented or amended to conform with the
requirements of Section 2.5(f).

 

(i)          The Company shall use its commercially reasonable efforts to list
all Registrable Securities covered by such registration statement on any
securities exchange or quotation system on which any of the Registrable
Securities are then listed or traded.

 

(j)          The Company shall cooperate with the Seller to facilitate the
timely delivery of Registrable Securities to be sold, which shall not bear any
restrictive legends, and to enable such Registrable Securities to be issued in
such denominations and registered in such names as such Seller may reasonably
request at least two business days prior to the closing of any sale of
Registrable Securities.

 

Section 2.6           Registration Expenses. The Company shall pay all
Registration Expenses incident to the performance of, or compliance with, its
obligations under this ARTICLE II, whether or not any registration statement
prepared thereunder becomes effective, and whether all, some or none of the
Registrable Securities to which it relates are sold pursuant to it.

 

9

 

 

Section 2.7           Indemnification by the Company. In the event of any
registration of any Registrable Securities of the Company under the Securities
Act pursuant to this Article II, the Company will, and it hereby does, indemnify
and hold harmless, to the extent permitted by law, each Seller, each affiliate
of such Seller and their respective directors and officers or general and
limited partners or members and managing members (including any director,
officer, affiliate, employee, agent and controlling person of any of the
foregoing) and each other person, if any, who controls such seller within the
meaning of the Securities Act (collectively, the “Indemnified Parties”), from
and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or amendment or supplement thereto under which such
Registrable Securities were registered or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any prospectus, any
free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the Company shall not be liable to any
Indemnified Party in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Company with respect to
such seller or any underwriter specifically for use in the preparation thereof.

 

Section 2.8           Indemnification by Seller. Each Seller hereby severally
and not jointly indemnifies and holds harmless the Company and all other
prospective sellers of Registrable Securities, each officer of the Company who
signed the Registration Statement and each person, if any, who controls the
Company and all other prospective sellers of Registrable Securities within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in Section 2.7 above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company with respect to such Seller specifically for use in the
preparation of such registration statement, prospectus, any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act in respect of the Registrable Securities,
or amendment or supplement thereto. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company,
any Seller or any underwriter, or any of their respective affiliates, directors,
officers or controlling persons and shall survive the transfer of such
securities by such person. In no event shall any such indemnification liability
of any Seller be greater in amount than the dollar amount of the proceeds
received by such Seller upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

 

Section 2.9           Conduct of Indemnification Proceedings. Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this ARTICLE II, such Indemnified Party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action; provided, that the
failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this ARTICLE II, except
to the extent that the indemnifying party is materially prejudiced by such
failure to give notice.

 

10

 

 

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Seller,
its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by the Seller, (y) in all other
cases shall be designated in writing by the Board. The indemnifying person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying person agrees to indemnify each Indemnified
Party from and against any loss or liability by reason of such settlement or
judgment. No indemnifying person shall, without the written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Party,
unless such settlement (A) includes an unconditional release of such Indemnified
Party, in form and substance reasonably satisfactory to such Indemnified Party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Party.

 

Section 2.10         Contribution. If the indemnification provided for in this
ARTICLE II from the indemnifying party is unavailable to an Indemnified Party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 2.10 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

 

11

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.10 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

Section 2.11         Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and the Seller with respect to any required registration or other qualification
of securities under any federal or state law or regulation or Governmental
Authority other than the Securities Act.

 

Section 2.12         Participation in Public Offering. No Seller may participate
in any Public Offering hereunder unless such Seller (a) agrees to sell such
Seller’s securities on the basis provided in any underwriting arrangements
approved by the Seller entitled hereunder to approve such arrangements and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.

 

Section 2.13         Parties in Interest. Each Seller shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Seller's election to participate
in a registration under this ARTICLE II. Any Permitted Transferee shall be
entitled to receive the benefits of this Agreement and shall be bound by the
terms and provisions of this Agreement upon becoming bound hereby pursuant to
Section 3.3.

 

 

Section 2.14         Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities of the Company or any successor or assign of any such
person (whether by merger, amalgamation, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for, or in substitution
of such Registrable Securities, by reason of any dividend, split, issuance,
reverse split, combination, recapitalization, reclassification, merger,
amalgamation, consolidation or otherwise.

 

Section 2.15         Acknowledgement Regarding the Company. All determinations
necessary or advisable under this Article II shall be made by the Board, the
determinations of which shall be final and binding.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1           Term of the Agreement; Termination of Certain Provisions.

 

(a)          The term of this Agreement shall continue until such time as no
Seller holds any Registrable Securities. Notwithstanding the preceding sentence,
Section 2.7 to Section 2.15 and ARTICLE III shall survive any termination of
this Agreement.

 

(b)          Unless this Agreement is theretofore terminated pursuant to Section
3.1(a) hereof, each Seller shall be bound by the provisions of this Agreement
with respect to any Registrable Securities until such time as such Seller ceases
to hold any Registrable Securities. Thereafter, such Seller shall no longer be
bound by the provisions of this Agreement other than Section 2.7 to Section 2.15
and ARTICLE III.

 

12

 

 

(c)          Any Permitted Transferee of a Seller shall be entitled to become
part to this agreement as a Seller; provided, that such Permitted Transferee
shall first sign an agreement in the form approved by the Company acknowledging
that such Permitted Transferee is bound by the terms and provisions of the
Agreement.

 

Section 3.2           Amendments; Waiver. The provisions of this Agreement may
be amended only by the mutual written agreement of the Company and each of the
Sellers. No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective.

 

Section 3.3           Assignment; Successors. This Agreement shall be binding
upon and inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Sellers; provided, however, that a Seller may not
assign this Agreement or any of his rights or obligations hereunder, and any
purported assignment in breach hereof by a Seller shall be void except in
connection with any transfer to a Permitted Transferee in accordance with this
Agreement; and provided further that no assignment of this Agreement by the
Company or to a successor of the Company (by operation of law or otherwise)
shall be valid unless such assignment is made to a person which succeeds to the
business of such person substantially as an entirety.

 

Section 3.4           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

Section 3.5           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Section 3.6           Entire Agreement. Except as otherwise expressly set forth
herein, this document embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

Section 3.7           Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

13

 

 

Section 3.8           Remedies. The Company and the Sellers shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement (including costs of
enforcement) and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that, in addition
to any other rights and remedies existing in its favor, the Company or any
Seller may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or other injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.

 

Section 3.9           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
3.9):

 

(a)          If to the Company at:

 

FXCM Inc.
55 Water Street
New York, New York, 10041
United States of America
Attention: Office of the General Counsel
Facsimile: +1 646 432 2997

 

(b)          If to Dierk Reuter at:

 

30 Crown Place
London EC4A 2EB
United Kingdom
Attention: Dirk Reuter
Email: [                            ]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street, Canary Wharf
London E14 5DS
United Kingdom
Attention: Lorenzo Corte or Scott Simpson, Esq.
Facsimile: +44 207 519 7070

 

(c)          If to Matthew Wilhelm at:

 

30 Crown Place
London EC4A 2EB
United Kingdom
Attention: Matthew Wilhelm
Email: [                            ]

 

14

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street, Canary Wharf
London E14 5DS
United Kingdom
Attention: Lorenzo Corte or Scott Simpson, Esq.
Facsimile: +44 207 519 7070

 

Section 3.10         Specific Performance. Each party hereto acknowledges that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any party
to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may be then available.

 

Section 3.11         Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

[Signature page follows]  

 

15

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

  FXCM INC.       By: /s/David Sakhai   Name: David Sakhai   Title: Chief
Operating Officer       DIERK REUTER   By: /s/Dierk Reuter       Matthew Wilhelm
  By: /s/Matthew Wilhelm

 

[Registrations Rights Agreement Signature Page]

 



 

